Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 9 May 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy May 9th 1815
				
				It was with great pleasure, that I received your Letter from St. Petersburgh, bearing date july the 10th 1814 forwarded by mr Smith and your Sister, who from a combination of circumstances were detaind abroad: untill the 2d of May 1815 when they happily arrived in N york—bringing with them the pleasing, intelligence that you had reach’d Paris—the day after they left it—I cannot describe to you—the releif which this circumstance has given me, from the anxiety I experienced upon your account, from the Time, when I learnt, that mr Adams, could not return to you through the winter. I thank Heaven you have escaped from that cold Northern Region with your Lives,—and that you are placed in a Situation more conjenial, to your personal feelings and happiness. you will I hope be blest with the Sight of your Dear Sons, before this reaches you—I anticipate the pleasure, you will mutually experience in your interview with them. may they prove to you all your fondest wishes hope, and expect. as School Boys, they want, the polish of the world. they have a diffidence, natural and becomeing in youth.I fully agree with you, in opinion respecting, propriety of behaviour, and the weight which true politeness caries with it. I rank it amongst the virtues. its influence upon the manners is constant and uniform. how many fine tallents have been lost to the world, merely through a deficiency of good Breeding, a proper Respect and deference for the opinions of others, and a modest distrust of their own. a mere Singularity of speaking, or walking, constructed in youth, is injurious to a Man, through his whole Life. a Student is Seldom free from some peculiarity, unless he mixes much in the World, and associates with polite company. nor can “Good Sense” which Pope tells us “only is the Gift of Heaven”“And tho no Science, fairly worth the Seven,” compensate for the want of good Breeding, Dear George can tell you, how many lessons, and admonitions, he has received upon Subjects of a Similar kind, untill his impatience would Some times break out; yet they had their influence in time, and he was convinced they were all lessons of Love.Since your Letter was written Great Changes have taken place in the Civilized World, and for a Short time we welcomed Halcyon Days, of peace, restored to the warring Nations.Peace in America; was received with unfeigned, and universal joy—altho She was at that time, triumphing with victory, conquering both by Sea, and Land, exhalting our National Character and humbling her Enemy. the war is happily terminated, leaving to us Commanders both by Land, and Sea, whose Bravery Courage, intrepidity & Skill, have been, only exceeded, by their Benevolence, and Humanity to the conquerd. they have coverd themselves with Glory, effaced former Stains and crowned their Country with honour, quietly returnd to their Homes and reassumed the impliments of Husbandry, for the weapons of war—The tumult has ceased—but the waves have not wholy Subsided—whilst you are deputed in the Character of a Frindly power. you must as Christians forgive, tho you are not enjoind to forget the injuries, which have been so wantonly inflicted upon an unoffending Nation. O Britain! how art thou fallen, from a warlike to a petty plundering Nation—The desolated Infant Capitol of America will rise from its ashes against thee! Science and literature will point the finger of Scorn at thy Gothick deeds, and Modesty veil her face, and curse the voilater!My Son has a difficult past assignd him. on the one hand, he cannot but feel what his Country has endured, and Britain must feel that She has been foild a Second time; and that as it were by Hereditary descent. She must receive as an Ambassador of Peace, the Son of the Father who was instrumental in Severing the two Countries, and afterward in Representing the Sovereignty of that Same Country to the Kingdom of great Britain. it is a Singular Instance. I know not however any man, beter Calculated to fullfill the Duties assignd him, with Credit to himself and honour to his Country—now the intercourse between the two Countries is free, write to me often, and keep me informd, not only what is passing of a public Nature, but of your domestic arrangements, in which I Shall feel, more than ever interested, now you have all your children with you. My Letter from mr Adams of Janry and Febry are missing, or I Should have had Some information respecting both his and your movements, but from 24 december, untill 19th of March we heard not a word, and sufferd much anxiety for you—My Letters by George to you, and to his Father together with his own account, will inform you of the affliction I have recently experienced, and which I do not wish to renew by a fresh recital.you have been an Eye witness to transactions which put all human calculation at defience. we may truly Say we know not what a day will bring forth. I most devoutly pray, that we may not be again entangled in the webb, or bitten, by the Tarantula.Louisa and Susan desire to be kindly rememberd to you, and to the Children for whom they cherish a Sincere regard.Shall I ever See you all again? is a question too painfull for me to reflect upon, without watering my paper with my tears, yet half the blessing is granted me, by having you So much nearer— / To Your affectionate / Mother
				
					Abigail Adams
				
				
			